Citation Nr: 0206864	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  97-23 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for patellar tendonitis of 
the left knee.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from December 1984 to November 
1993.  

The veteran's service connection claim comes before the Board 
of Veterans' Appeals (Board) on appeal from a September 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Nashville, Tennessee (the RO).  

The veteran's original service connection claim, filed in 
February 1995, sought compensation for foot, hearing, and 
left knee disorders.  Service connection was denied for all 
three conditions in September 1996.  A notice of disagreement 
was filed with respect to the foot and left knee disorders.  
The veteran was subsequently granted service connection for 
tinea pedis (claimed as a foot disorder) in March 2002.  
Accordingly, the only issue now before the Board is the issue 
listed on the first page of this decision.

The veteran testified at a personal hearing which was chaired 
by the undersigned Board member at the RO in April 2002.  
During the course of the hearing, the veteran was provided 
with a period of 60 days to submit additional medical 
evidence pertaining to his claim, in particular a medical 
nexus opinion [see the hearing transcript, pages 9-10].  No 
additional evidence was received during the prescribed 60 day 
period.


FINDINGS OF FACT

1. The veteran was notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2. The veteran was diagnosed with patellar tendonitis in 
October 2001. 


CONCLUSION OF LAW

Patellar tendonitis of the left knee was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's contention that his 
left knee was injured in an automobile accident that occurred 
during active service in 1987.  In particular, he claims that 
his recently diagnosed patellar tendonitis had its onset as a 
result of the injury sustained during service.  

The Board will first review the pertinent law and VA 
regulations, discuss the evidence as found in the claims file 
with respect to the veteran's patellar tendonitis claim, and 
then proceed with an analysis of the issue on appeal.  

Relevant Law and Regulations

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 to 5107 (West Supp. 2001)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of the claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of these claims has proceeded in 
accordance with the provisions of the law and regulations.

(i.) Notice 

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in March 2002 and September 2001 letters of the evidence 
needed to substantiate his claim, and he was provided an 
opportunity to submit such evidence.  Moreover, in a March 
1997 statement of the case and a supplemental statement of 
the case in March 2002, the RO notified the veteran of 
regulations pertinent to service connection claims, informed 
him of the reasons for which it had denied his claim, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  Finally, in the March 2002 
supplemental statement of the case, the veteran was 
specifically informed of VA's duties under the VCAA.  
Finally, additional guidance was provided to the veteran 
during the course of his April 2002 personal hearing.

The Board finds that the foregoing information provided to 
the veteran specifically satisfies the requirements of 38 
U.S.C.A. § 5103 in that the veteran was clearly notified of 
the evidence necessary to substantiate his claim for service 
connection.  Moreover, it appears from his hearing testimony 
that the veteran is fully aware of what is required to 
substantiate his claim.  Under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.  

(ii.) Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.

After having reviewed the record, the Board is of the opinion 
that VA complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence.  The veteran's service 
medical records are included in the claims file, and he was 
afforded a VA examination in October 2001.  As noted in the 
Introduction above, during his April 2002 hearing before a 
traveling member of the Board, the veteran was given an 
additional 60 days to present any outstanding medical 
evidence pertinent to his service connection claim.  No 
further evidence was submitted by the veteran.  All known and 
available service, private and VA medical records have been 
obtained and are associated with the veteran's claims file.  
The veteran does not appear to contend otherwise.  

The Board additionally notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his claim.

In short, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable regulatory changes published 
to implement that statute.

Service Connection - in general 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2001).  

Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  See 
38 U.S.C.A. § 7104 (West 1991 & Supp. 2001).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
1991); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).


Factual Background

The veteran's service medical records are included in the 
claims file.  The veteran was initially examined in November 
1984 for enlistment in service.  No knee disorder was noted 
at that time.  He was later examined in December 1988 for 
separation and immediate reenlistment, and denied having any 
painful or swollen joints.  In September 1990 and November 
1991, the veteran responded to a dental health questionnaire 
and once again noted that he did not have any painful joints.  

In December 1991, a medical treatment report reflected that 
the veteran went to sick call after slipping in the shower 
and hitting his knees on the floor.  No injuries were noted 
and no treatment was prescribed at that time.  In March 1993, 
the veteran's response to the question concerning painful 
joints was negative.

In October 1993, the veteran was examined prior to 
separation.  He indicated that he had "foot trouble," but 
denied having any painful or swollen joints.  [As noted in 
the Introduction, service connection has been granted for 
tinea pedis, claimed as a foot disability.] 

Following active service, the veteran was examined in 
December 1993 for reserve duty.  He reported that he had 
previously been hospitalized for "foot trouble," but denied 
having any swollen or painful joints.  In August 1994, he 
asserted that he did not have any medical problems that would 
prevent him from completing a  firefighting training course, 
and on a December 1994 questionnaire, he marked "no" when 
asked if he had any physical defects that would restrict his 
performance on active duty.  

In an August 1997 VA Form 9, substantive appeal, the veteran 
related that he had injured his left knee "very badly" in a 
car accident while on active duty.  He maintained that he has 
had continuous problems with that knee, and that it was 
painful when he ran or when it rained.  

A statement received from the veteran's mother in September 
1999 discussed the veteran's foot disorder.  She made no 
reference to an in-service knee injury or patellar 
tendonitis.  

The veteran was afforded a VA physical examination of his 
knee in October 2001.  The examiner reported the veteran's 
account of his in-service automobile accident and his 
resulting knee injury.  Following a clinical evaluation, the 
veteran was diagnosed with patellar tendonitis of the left 
knee.  The examiner expressed no opinion as to the etiology 
of the veteran's left knee disorder.  

A letter was received from K.K., M.D. in April 2002.  Dr. 
K.K. indicated that the veteran had been a patient at his 
orthopedic clinic from 1997 to 2001.  The veteran stated to 
Dr. K.K. that he had been treated for left knee and feet 
injuries while in service.  Dr. K.K. did not further discuss 
the veteran's patellar tendonitis.  

The veteran was provided a hearing before the undersigned 
member of the Board in April 2002.  At that time, he 
testified that he had injured his left in knee in an 
automobile accident during service in 1987.  He reported that 
was treated at the Balboa Naval Hospital and released to the 
navy physician aboard the USS Chandler.  He also recalled 
receiving physical therapy during that time.  

Analysis

The veteran is seeking service connection for patellar 
tendonitis of the left knee.  For reasons and bases to be 
expressed below, the Board concludes that the preponderance 
of the medical evidence does not support the proposition that 
his left knee disorder is related to active service.  

The veteran's service medical records are negative for any 
reference to a left knee injury sustained in an automobile 
accident.  In addition, with the exception with the brief 
entry concerning the slip in the shower in December 1991, at 
which time no injury was diagnosed, there is no reference to 
knee problems during active service or in connection with 
later reserve service.  The veteran was examined several 
times during and after active service, and at no time did he 
indicate that he suffered from pain in his left knee.  In 
fact, the veteran was examined in December 1988, only one 
year after the stated automobile accident, and though he 
reported having athletes foot and a facial nerve condition, 
the veteran made no reference to a left knee injury or 
disorder.  Indeed, it appears from the numerous medical 
histories and examinations provided during service that the 
veteran specifically denied having swollen or painful joints.  
His service medical records are negative for any reference to 
a left knee injury acquired in an automobile accident.

The Board notes that Dr. K.K. indicated that the veteran had 
been treated for injuries of the left knee during service; 
however, he failed to include objective evidence for such 
conclusion.  It appears that Dr. K.K. was merely transcribing 
the veteran's own statements, and the Board places little 
weight of probative value on this report.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].  The Board thus does not 
believe that Dr. K.K.'s statement serves to verify that a 
knee injury took place during service.

In addition to the lack of evidence indicating that a left 
knee disorder had its onset during service, no physician has 
linked the veteran's current patellar tendonitis to his 
active service.  The October 2001 VA examiner recited the 
veteran's explanation for how he acquired a left knee 
disorder, but he gave no independent etiology opinion.  
Likewise, Dr. K.K. did not render an nexus opinion. 

The Board notes the veteran's contention that his patellar 
tendonitis had its onset during service.  However, the 
service medical records do not report any finding of a left 
knee injury or disorder, and no physician has linked patellar 
tendonitis to the veteran's active service.  The veteran, as 
a lay person without medical training or expertise, is not 
competent to offer medical opinions on this point.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
laypersons without medical training are not capable of 
offering opinions which require medical knowledge, such as an 
opinion concerning the etiology of a disability].  

The Board has carefully reviewed all evidence and statements 
made in support of the veteran's claim and finds that the 
evidence fails to support the claim of service connection for 
patellar tendonitis of the left knee.  The veteran's service 
medical records contain no diagnosis of a left knee injury or 
disorder during service, and no physician has linked such a 
disorder to any period of the veteran's active service.  
Although the Board has taken into consideration the veteran's 
hearing testimony and other statements concerning the alleged 
knee injury during service, it finds that such statements are 
far outweighed by the rest of the evidence of record.  See 
Madden, supra; see also Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) [holding that interest in the outcome of a 
proceeding may affect the credibility of testimony].  
Of particular significance to the Board is the fact that the 
veteran continued to serve in the Reserves after he left 
active duty without the slightest indication of knee 
problems.  

In short, the Board finds that the absence of any in-service 
finding of patellar tendonitis and the lack of competent 
evidence linking a left knee disorder to active service 
outweigh any inference the veteran would have the Board make 
regarding a nexus to active service.  The preponderance of 
the evidence is therefore against the veteran's claim, and 
service connection is not warranted.  


ORDER

Entitlement to service connection for patellar tendonitis of 
the left knee is denied. 



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

